Citation Nr: 1140248	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to October 23, 2008, and in excess of 40 percent from October 23, 2008, for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for chloracne, assigning a 10 percent disability rating.  

In an August 2008 decision, the Board denied entitlement to an evaluation in excess of 10 percent for chloracne.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2009 Order, the Court granted the motion, vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.

This claim was again before the Board in April 2010, at which time the Board remanded it for additional development.  In an August 2010 rating decision, the RO increased the Veteran's evaluation to 40 percent, effective from October 23, 2008, leaving the 10 percent evaluation in effect prior to that date.  In a December 2010 decision the Board affirmed the RO's decision.  The Veteran again appealed to the Court.  As above, while that case was pending, the Veteran's attorney and the VA General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an August 2011 Order, the Court granted the motion, vacated the Board's December 2010 decision, and remanded to the Board.

The Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board in April 2008 at a Travel Board hearing at the RO; a transcript is of record.  The Veteran indicated in January 2010 that he does not wish to appear at another hearing before a different VLJ, and would like his case to be considered on the evidence of record.

FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's chloracne has been characterized by scars covering a total area of 1,750 square centimeters.

2.  For the entire rating period on appeal, the Veteran's chloracne has been characterized by superficial scars that are painful on examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in excess of 10 percent prior to October 23, 2003, and 40 percent on and after October 23, 2003, for chloracne, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7829-7801 (2008 and 2011).

2.  The schedular criteria for a separate 10 percent evaluation for chloracne due to superficial, painful scars have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7804 (2008 and 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In May 2005, June 2005, and April 2010 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2005 and August 2010 rating decisions, July 2006 SOC, February 2008 SSOC, and August 2010 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in March 2006 and April 2010 letters which VA sent to the Veteran.

The Board finds that the June 2010 VA examination which the Veteran had for chloracne was sufficient, because the examiner supported the conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

A.  Applicable law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under the criteria in effect when the Veteran filed his claim, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was to be rated as 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated at 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated at 80 percent. 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or cause limitation of motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated as 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated at 20 percent.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated at 30 percent.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated at 40 percent.  Note (1) to DC 7801 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling.  Note (1) to DC 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent rating will be assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable rating.  DC 7804 also referred the rater to 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7805 provided that other scars should be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

On October 23, 2008, during the course of the present appeal, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  In the present case, the Veteran was awarded an increased evaluation of 40 percent based on the revised criteria in an August 2010 rating decision, with an effective date October 23, 2008. 

Under the revised criteria, Diagnostic Code 7800 provides an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement is assigned a 50 percent evaluation.  Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement is assigned a 30 percent evaluation.  For one characteristic of disfigurement, a 10 percent evaluation is warranted.  38 C.F.R. § 4.118 (2010).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: 

      Scar 5 or more inches (13 or more cm.) in length. 
      Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue .
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118 (2010).

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118 (2011).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118 (2011).

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2011).

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2011).

Under the criteria of revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2011).

Since the date of the Veteran's claim for service connection, chloracne has been addressed in Diagnostic Code 7829, which provides for the following ratings: a zero percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent; a 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; and a maximum rating of 30 percent for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118 (2011).

B.  Analysis

In this case, VA treatment records show that in June 2005 three cysts were surgically removed from the Veteran's back.

At a November 2005 VA examination, the Veteran reported that his cysts would intermittently become inflamed and would require incision and drainage.  This had occurred on more than 20 occasions; most recently he had had two cyst excisions in May 2005 and three in June 2005.  The primary distribution of the lesions were on his back, armpits, and postauricular bilaterally.  No topical or systemic treatments had been tried since he was treated with Accutane around 1973.  An evaluation of the skin revealed approximately 100 open comedones and approximately 20 cysts manifesting as subcutaneous modules, with a central punctum over the back.  The cysts were both superficial and deep (pus filled).  His armpits had numerous open comedones.  Retroauricularly there were several open comedones and small subcutaneous nodules without erythema and central punctum.  There was scarring and pitting over the back.  One to two percent of the exposed body surface and approximately 27 percent of the total body surface was involved.  The exposed area was not disfiguring because it was concealed by the Veteran's scalp hair.  The VA examiner diagnosed the Veteran with chloracne.  Color photographs of the Veteran's skin were included with the examination.

January 2007 VA treatment notes show that an abscess on the Veteran's back was drained.  A physician noted that there were hundreds of comedones on his back.  At February 2007 treatment he had several double open comedones and dilated pores on his upper back, five to ten well-circumscribed dermal nodules on his upper back, some with puncta, and no surrounding erythema, and a circumscribed nodule on his right buttock.  In March 2007 five epidermal inclusion cysts were surgically removed from the Veteran's back.  He was prescribed Retin-A 0.1 percent cream in April 2007.

The Veteran underwent a VA examination in July 2007 at which it was noted that he had recurring pustules of acne on his neck, back, and buttocks and on the posterior aspect of his leg.  The physician wrote that the Veteran had "too numerous to count" pitting scars and follicular cysts along the back of the neck and just beyond the back and the posterior aspect of his thighs and buttocks.  There was no active erythema or discharge.  The examiner found that 40 percent of the Veteran's total body surface and 10 percent of his exposed body surface are affected.  He diagnosed the veteran with chloracne.

N.M., the Veteran's sister, wrote in April 2008 that the Veteran's acne has been painful and embarrassing for him.

At November 2008 VA treatment it was noted that, the day before, an inflamed cyst had burst open and the Veteran drained it with a needle.  He said he had another painful cyst above the draining cyst, and that he had not been taking Doxycycline because he did not receive his medication refill.  It was noted that there was a quarter-sized annular draining in the area of the left upper back.  In February 2009 the Veteran sought VA emergency treatment for back pain after an abscess had ruptured.  Later in February 2009, an abscess on his back was redressed.

VA treatment notes indicate that the Veteran had an abscess redressed on his back.  It was noted at July 2009 treatment that there were innumerable nodules as well as cystic acne.  A lesion was drained of "copious amounts of a cottage cheese-appearing, foul smelling substance."  The Veteran said that it had smelled like that before.  It was noted that he had had innumerable firm cystic-like lesions on his dorsal surface for the past 40 years, and that a few hundred lesions had been lanced and expressed.  At VA dermatology treatment later in July 2009 it was noted that the Veteran had been using Retin A, BP wash, and Doxycycline until three months before, and that he had stopped because he was going on vacation and was going to be outdoors.  He was to restart on these medications.

The Veteran underwent a VA examination in June 2010 at which he estimated having incisions and drainage of large cytic lesions four or five times per year.  Large lesions or cysts would cause him pain when touched or when they need drainage.  The cysts can get infected, requiring incision and drainage.  The last lesion that required incision and drainage was in July 2009, and he said the only parts of his body that do not get the lesions are the dorsal and palmar surfaces of the hands and feet, the anterior thigh and legs, and the upper and lower arms.  There were lesions in the armpits that need incision and drainage as well as scars.  The examiner observed that the Veteran has scars in areas where there are still acne lumps and blackheads.  There is no tenderness from scars except from right scrotal scars, and the tenderness occurs when the cysts get large.  The Veteran indicated that the frequency of breakouts and affected areas has been the same "for years."  The examiner noted that the condition is a mixture of raised papules, pinpoint blackheads, and pitted lesions, and said it is not clinically possible to separate out each individual component in a given area.

On examination the scalp was noted to have no lesions or scars.  Anterior to the right ear is a black nevi that is not due to acne.  The right cheek has three light brown raised lesions due to acne that total of 0.5 cm. squared.  Less than 1 percent of exposed area and 0.1 percent of total area is affected.  The anterior of the neck has 0.9 cm. squared of area affected, which is 0.5 percent of total exposed area and 0.1 percent of total area.  The only deep part on the neck is a pitted area on the lateral edge, which does not have any limited motion.  The scar is nontender.  The posterior of the neck has 6 discreet blackheads, and no cystic lesions or paupules or scars are appreciated.  The total area affected on the posterior neck is 0.5 percent of total exposed area and 0.l percent of total area.  The examiner noted that the face, anterior neck and upper chest have telangiectasia (chronic sun exposure changes) that is not due to acne.

The posterior of the torso was noted to manifest a mixture of "too-numerous-to-count blackheads with or without pitting, hypopigmented scars and papules."  There are areas of prior acne that have scars and new lesions surrounding them.  The examiner said the affected areas apply to both the acne and scarring, and it is not possible to accurately distinguish between the two.  The total affected surface area is 10 percent of the upper posterior back, 1 percent of the bilateral axilla, three percent of the bilateral buttocks and posterior back, and one percent of the lower anterior abdomen and groin.  The area affected the scars is 1,750 cm. squared.  There is no limited range of motion or tenderness from any of the scars.

The examiner said there are no acne lesions or scars on the anterior chest and the rest of the anterior abdomen or pelvic region.  Furthermore, there are no anal lesions.  There is a nontender linear scar on the right scrotal sac that is 2.5 cm. in length.  It is not deep and does not cause limitation of motion.  The right posterior knee has 1 pitted lesion less than 2 mm. in length and three blackheads.  The left posterior knee has a 0.8 cam squared brownish plaque scar on the lateral lower thigh.

Other scars not related to acne are multiple hypopigmented oblong areas on the arms that the Veteran stated are from welding, a right shoulder scar from surgery, and a left shoulder scar from surgery.  The non-acne related scars are not tender or deep, and there is not limitation of motion or evidence of underlying soft tissue loss.  The total body area affected by chloracne is 16 percent and the total exposed area is no more than 2 percent.  

Careful review of the above findings fails to disclose that 40 percent or more of the Veteran's neck and face is affected by deep acne, as required for a 30 percent evaluation, the next higher, and highest possible evaluation available under Diagnostic Code 7829.  See 38 C.F.R. § 4.118 (2011).  As allowed by DC 7829, a rating in excess of 10 percent is potentially available to the Veteran under DC 7800, for disfigurement of the head, face, or neck; and DC 7801, for scars other than of the head, face, or neck that are deep or cause limited motion.  Reviewing the evidence of record under the criteria in effect prior to October 23, 2008, the record does not show that the Veteran has had visible or palpable tissue loss and either gross distortion or asymmetry of one feature of paired set of features or two or three characteristics of disfigurement at any time, as is required for a 30 percent evaluation under Diagnostic Code 7800.  See id.  The Veteran therefore does not qualify for an evaluation in excess of 10 percent prior to October 23, 2008, or in excess of 40 percent from October 23, 2008, under DC 7800.  

Although the November 2005 VA examiner did note that of the 20 cysts on the Veteran's back, some were superficial and some were deep, the record does not show that the deep cysts had an area exceeding 12 square inches (77 sq. cm.), as is required for a 20 percent evaluation.  Diagnostic Code 7801 required that the deep scars or those that cause limited motion meet the area thresholds.  38 C.F.R. § 4.118 (2008).  The July 2007 examiner noted pitting scars and follicular cysts but did not describe them as deep or causing limitation of motion.  The June 2010 VA examiner found that there were deep scars on the lateral edge of the neck.  The total affected area on the lateral neck was 0.1 sq. cm.  Furthermore, the June 2010 examiner did not find any limitation of motion.  Therefore, assuming that the June 2010 examination results could apply to the period before October 23, 2008, they would not qualify the Veteran for an evaluation in excess of 10 percent because the deep scars did not have an area exceeding 12 square inches (77 sq. cm.).  Id.  Furthermore, the treatment notes do not indicate deep scars or limitation of motion due to scars.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent prior to October 23, 2008, based on DC 7801.  Id.  

An evaluation in excess of 40 percent was not available under Diagnostic Code 7801, and therefore it is not applicable for the period from October 23, 2008.  See id.  Furthermore, Note (1) to DC 7801 is not applicable because none of the separate areas of the Veteran's body that have scars has an area exceeding 6 square inches (39 sq. cm.) with deep scars or scars that cause limitation of motion, and therefore the none of the separate areas would qualify for a compensable evaluation on its own.  Id.

As discussed above, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited as pyramiding.  38 C.F.R. § 4.14.  The Veteran cannot qualify for a separate evaluation under DC 7802.  The superficial scars and those that do not cause limitation of motion were already considered in awarding a compensable evaluation under DC 7801 because the examination results and treatment records do not otherwise show that the Veteran would have the requisite area of deep scars or scars that cause limitation of motion for a compensable evaluation.  See 38 C.F.R. § 4.118, DCs 7801, 7802 (2008).  In addition, he cannot qualify for a separate evaluation under Diagnostic Code 7803 for superficial scars that are unstable because they were already considered in granting a 10 percent evaluation under DC 7801.  

Giving the benefit of the doubt to the Veteran, the Board concludes that he qualifies for a separate 10 percent evaluation for painful scars for the entire claim/appeal period.  The treatment records show that he has complained of pain due to chloracne.  For example, November 2008 treatment notes refer to multiple painful cysts and, in February 2009, back pain caused the Veteran to seek emergency treatment after an abscess ruptured.  July 2009 treatment notes indicate that over the past 40 years a few hundred lesions had been lanced and expressed.  At the June 2010 VA examination the Veteran said his large lesions or cysts were painful when they were touched or needed to be drained.  The record does not indicate that his pain was considered when assigning the evaluations for chloracne.  Therefore, a separate 10 percent evaluation is assigned under Diagnostic Code 7804.  38 C.F.R. § 4.118; see Esteban v. Brown; Fanning v. Brown, supra (when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes).

The Veteran's representative has requested that the Veteran's chloracne be evaluated under Diagnostic Code 7816, for psoriasis, or Diagnostic Code 7817, for exfoliative dermatitis (erythroderma).  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the present case, none of the VA examiners or treating providers has determined that the Veteran has symptoms or a diagnosis of psoriasis or exfoliative dermatitis.  Therefore, DCs 7816 and 7817 are not applicable for rating the Veteran's skin condition.  Diagnostic Code 7805 is inapplicable because there has been no limitation of function of the affected parts.  See id.  Furthermore, there are no other diagnostic codes that are applicable to the Veteran's disability manifestations.  

The Board also finds that the Veteran is not entitled to an evaluation in excess of 40 percent under the criteria that have been effect for rating chloracne since October 23, 2008.  Although the Veteran and his representative have not specifically requested that he be rated under the new criteria, the Board notes that the RO used the new criteria to increase the Veteran's evaluation from 10 percent to 40 percent from October 23, 2008.  Therefore, the Board will also evaluate the Veteran under the new criteria in addition to the evaluation above under the old criteria. 

In that regard, the Veteran does not qualify for an evaluation of 50 percent under Diagnostic Code 7800 under the new criteria because there is not visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or four or five characteristics of disfigurement.  Evaluations in excess of 40 percent are not available under DCs 7801, 7802, and 7829, and DC 7803 has been eliminated.  38 C.F.R. § 4.118 (2011).  It appears from the records discussed above that the location of the Veteran's pain due to chloracne varies based on whether lesions need to be drained and other factors.  Therefore the Board finds that the Veteran does not qualify for a 20 percent evaluation for having three or four painful scars that are unstable or painful under the revised DC 7804.  See id.  

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  The Veteran has received outpatient treatment for chloracne, which has included excisions and emergency room visits.  However, the record does not indicate that he has been hospitalized due to chloracne on an inpatient basis.  Furthermore, the separate rating that the Veteran is being assigned in this decision under Diagnostic Code 7804 provides compensation to him for pain associated with his chloracne, which is related to the excisions and emergency room visits.  Although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  At the November 2005 VA examination, the Veteran reported that he had not missed any days of work due to his skin condition before he retired in July 2004.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chloracne prior to October 23, 2008, and in excess of 40 percent from October 23, 2008, is denied.

Entitlement to a separate evaluation of 10 percent for chloracne with superficial, painful scars is granted.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


